 

Exhibit 10.1

  



Regional Brands Inc.
Amended and Restated 2016 Equity Incentive Plan

 

(Adopted and effective April 8, 2016)

(Amended June 15, 2017)

 

ARTICLE 1
Establishment, Purpose, and Duration

 

1.1               Establishment of the Plan. Regional Brands Inc., a Delaware
corporation (together with any successor thereto as provided in Article 15,
hereinafter referred to as the “Company”), hereby establishes an equity
incentive plan to be known as the Amended and Restated 2016 Equity Incentive
Plan (hereinafter referred to as the “Plan”), as set forth in this document. The
Plan permits the grant of Nonqualified Stock Options, Incentive Stock Options,
Restricted Stock and Restricted Stock Units (each as defined below).

 

The Plan is adopted and is effective as of April 8, 2016 (the “Effective Date”)
and shall remain in effect as provided in Section 1.3; provided, however, no
Option (as defined below) may be exercised and no other Award (as defined below)
may be exercised or otherwise paid until the Plan has been approved by the
Company’s stockholders.

 

1.2               Purpose of the Plan. The purpose of the Plan is to promote the
interests of the Company and its stockholders by aligning the interests of the
Participants, through the ownership of Shares (as defined below), with the
interests of the Company’s stockholders, and by enabling the Company to motivate
and retain Employees (as defined below), Directors (as defined below),
independent contractors and advisors upon whose judgment, initiative, and
efforts the financial success and growth of the business of the Company largely
depend.

 

1.3               Duration of the Plan. Unless sooner terminated as provided
herein, the Plan shall terminate 10 years from the Effective Date. After the
Plan is terminated, no Awards may be granted but Awards previously granted shall
remain outstanding in accordance with their applicable terms and conditions and
the Plan’s terms and conditions.

 

ARTICLE 2
Definitions

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized.

 

2.1               “Affiliate” shall have the meaning ascribed to such term in
Rule 12b-2 promulgated under the General Rules and Regulations under the
Exchange Act.

 

2.2               “Annual Award Limit” or “Annual Award Limits” have the meaning
set forth in Section 4.3.

 

2.3               “Award” means, individually or collectively, a grant under the
Plan of Nonqualified Stock Options, Incentive Stock Options, Restricted Stock or
Restricted Stock Units, in each case subject to the terms of the Plan.

 

2.4               “Beneficial Owner” or “Beneficial Ownership” shall have the
meaning ascribed to such term in Rule 13d-3 promulgated under the General Rules
and Regulations under the Exchange Act.

 



 

 

 

2.5               “Board” or “Board of Directors” means the Board of Directors
of the Company.

 

2.6               “Change in Control” means a Change in Control as defined in
Article 12.

 

2.7               “Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the rulings and regulations issued thereunder.

 

2.8               “Committee” means the Compensation Committee of the Board, or
any other committee designated by the Board to administer the Plan. The members
of the Committee shall be appointed from time to time by and shall serve at the
discretion of the Board. If the Company is subject to the requirements of
Section 16 of the Exchange Act or Section 162(m) of the Code, or the listing
requirements of a national securities exchange, as applicable, the Committee
shall consist solely of two or more directors who are “nonemployee directors”
under Rule 16b-3 promulgated under the Exchange Act, “outside directors” as
defined under Section 162(m) of the Code, and “independent directors” under the
listing requirements of such national securities exchange, or any similar rule
or listing requirement that may be applicable to the Company from time to time.

 

2.9               “Company” has the meaning set forth in Section 1.1.

 

2.10           “Covered Employee” means a Participant who is a “covered
employee,” as defined in Section 162(m) of the Code.

 

2.11           “Director” means a member of the Board of Directors of the
Company, its Affiliates and/or Subsidiaries.

 

2.12           “Disability” means the disability of the Participant such as
would entitle the Participant to receive disability income benefits pursuant to
any long-term disability plan of the Company or Subsidiary then covering the
Participant, or, if no such plan exists or is applicable to the Participant, the
permanent and total disability of the Participant within the meaning of Section
22(e)(3) of the Code.

 

2.13           “Effective Date” has the meaning set forth in Section 1.1.

 

2.14           “Employee” means any employee of the Company, its Affiliates
and/or Subsidiaries.

 

2.15           “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

 

2.16           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.

 

2.17           “Evidence of Award” means an agreement, certificate, resolution
or other type or form of writing or other evidence approved by the Committee
which sets forth the terms and conditions of an Award. An Evidence of Award may
be in any electronic medium, may be limited to a notation on the books and
records of the Company and, with the approval of the Committee, need not be
signed by a representative of the Company or a Participant.

 



 2 

 

 

2.18           “Fair Market Value” or “FMV” means the last sales price reported
for the Shares on the applicable date as reported on the principal national
securities exchange in the United States on which the Shares are then traded,
or, if such date is not a trading day, the last prior day on which the Shares
were so traded; or if not so listed, the mean between the closing bid and asked
prices of publicly traded Shares in the over-the-counter market, or, if such bid
and asked prices shall not be available, as reported by any nationally
recognized quotation service selected by the Company, or as determined by the
Committee in a manner consistent with the provisions of the Code or as otherwise
determined by the Committee in its reasonable discretion, or, in determining the
Option Price for Options granted on or about the Effective Date, the per share
purchase price of the Shares set forth in the Securities Purchase Agreement,
dated as of April 8, 2016, by and among the Company and the investors party
thereto. If, however, the required accounting standards used to account for
equity Awards granted to Participants are substantially modified subsequent to
the Effective Date such that fair value accounting for such Awards becomes
required, the Committee shall have the ability to determine an Award’s FMV based
on the relevant facts and circumstances, but with respect to any Options in a
manner that would not subject an otherwise exempt award to the Section 409A
Rules.

 

2.19           “Full Value Award” means an Award other than in the form of an
Option, and which is settled by the issuance of Shares.

 

2.20           “Incentive Stock Option” means an Option that is intended to
qualify as an “incentive stock option” under Section 422 of the Code.

 

2.21           “Nonqualified Stock Option” means an Option that is not intended
to meet the requirements of Section 422 of the Code, or that otherwise does not
meet such requirements.

 

2.22           “Option” means the right to purchase Shares granted to a
Participant in accordance with Article 6. Options granted under the Plan may be
Nonqualified Stock Options, Incentive Stock Options or a combination thereof.

 

2.23           “Option Price” means the price at which a Share may be purchased
by a Participant pursuant to an Option.

 

2.24           “Participant” means any eligible Person as set forth in Section
5.1 to whom an Award is granted.

 

2.25           “Performance-Based Compensation” means compensation under an
Award that satisfies the requirements of Section 162(m) of the Code for
deductibility of remuneration paid to Covered Employees.

 

2.26           “Performance Measures” means measures as described in Article 8
on which the performance goals are based and which are approved by the Company’s
stockholders pursuant to the Plan in order to qualify Awards as
Performance-Based Compensation.

 

2.27           “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.

 

2.28           “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code (based on the passage of time, the
achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, in its discretion) or other similar term or
condition.

 

2.29           “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof.

 

2.30           “Plan” has the meaning set forth in Section 1.1.

 



 3 

 

 

2.31           “Plan Year” means the Company’s fiscal year that begins January 1
and ends December 31.

 

2.32           “Restricted Stock” means Shares granted or sold to a Participant
pursuant to Article 7 as to which the Period of Restriction has not lapsed.

 

2.33           “Restricted Stock Unit” means a unit granted or sold to a
Participant pursuant to Article 7 as to which the Period of Restriction has not
lapsed.

 

2.34           “Section 409A Rules” means the rules promulgated pursuant to
Section 409A of the Code.

 

2.35           “Securities Act” means the Securities Act of 1933, as amended
from time to time, or any successor act thereto.

 

2.36           “Share” means a share of common stock of the Company, $0.00001
par value per share.

 

2.37           “Subsidiary” means a corporation, company or other entity (i)
more than 50% of whose outstanding shares or securities (representing the right
to vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than 50% of
whose ownership interest representing the right generally to make decisions for
such other entity is, now or hereafter, owned or controlled, directly or
indirectly, by the Company, except that for purposes of determining whether any
person may be a Participant for purposes of any grant of Incentive Stock
Options, “Subsidiary” means any corporation in which at the time the Company
owns or controls, directly or indirectly, more than 50% of the total combined
voting power represented by all classes of stock issued by such corporation.

 

ARTICLE 3
Administration

 

3.1               General. The Committee shall be responsible for administering
the Plan, subject to this Article 3 and the other provisions of the Plan. The
act or determination of a majority of the Committee shall be the act or
determination of the Committee and any decision reduced to writing and signed by
all of the members of the Committee shall be fully effective as if it had been
made by a majority at a meeting duly held. The Committee may employ attorneys,
consultants, accountants, agents, and other Persons, any of whom may be an
Employee, and the Committee, the Company, and its officers and Directors shall
be entitled to rely upon the advice, opinions, or valuations of any such
Persons. All actions taken and all interpretations and determinations made by
the Committee shall be final and binding upon the Participants, the Company, and
all other interested Persons.

 

3.2               Authority of the Committee. The Committee shall have full and
exclusive discretionary power to interpret the terms and the intent of the Plan
and any Evidence of Award or other agreement or document ancillary to or in
connection with the Plan, to determine eligibility for Awards and to adopt such
rules, regulations, forms, instruments and guidelines for administering the Plan
as the Committee may deem necessary or proper. Such authority shall include, but
not be limited to, selecting Award recipients, establishing all Award terms and
conditions, including the terms and conditions set forth in an Evidence of
Award, and, subject to Article 13, adopting modifications and amendments to the
Plan or any Evidence of Award, including, without limitation, any that are
necessary to comply with the laws of the countries and other jurisdictions in
which the Company or any of its Affiliates or Subsidiaries operates. If the
Committee does not exist or is unable to act for any reason, then the Plan shall
be administered by the Board, and references herein to the Committee shall be
deemed to be references to the Board.

 



 4 

 

 

ARTICLE 4

Shares Subject to the Plan and Maximum Awards

 

4.1               Number of Shares Available for Awards.

 

(a)                Subject to adjustment as provided in Section 4.4 herein, the
maximum number of Shares available for issuance to Participants under the Plan
shall be 130,000 Shares. The maximum number of Shares that may be issued with
respect to the exercise of Incentive Stock Options is 130,000 Shares.

 

(b)                Of the Shares reserved for issuance under Section 4.1(a) of
the Plan, all of the reserved Shares may be issued pursuant to Full Value
Awards.

 

4.2               Share Usage. Shares covered by an Award shall only be counted
as used to the extent they are actually issued. Any Shares related to Awards
which terminate by expiration, forfeiture, cancellation, or otherwise without
the issuance of such Shares or are settled in cash in lieu of Shares shall be
available again for grant under the Plan. Moreover, if the Option Price of any
Option granted under the Plan or the tax withholding requirements with respect
to any Award granted under the Plan are satisfied by tendering Shares to the
Company (by either actual delivery or by attestation), only the number of Shares
issued, net of the Shares tendered, if any, will be deemed delivered for
purposes of determining the maximum number of Shares available for delivery
under the Plan and any Shares so tendered shall again be available for issuance
under the Plan. The Shares available for issuance under the Plan may be
authorized and unissued Shares, treasury Shares or a combination thereof.

 

4.3               Annual Award Limits. Subject to the terms of Section 4.1
hereof, the maximum number of Shares that may be subject to Awards (including
Options) granted in any Plan Year to any individual Participant shall be 15,000
Shares.

 

4.4               Adjustments in Authorized Shares. In the event of any
corporate event or transaction (including, but not limited to, a change in the
shares of the Company or the capitalization of the Company) such as a merger,
consolidation, reorganization, recapitalization, separation, stock dividend,
stock split, reverse stock split, split-up, spin-off, or other distribution of
stock or property of the Company, combination of Shares, exchange of Shares,
dividend in kind, or other like change in capital structure or distribution
(other than normal cash dividends) to stockholders of the Company, or any
similar corporate event or transaction, the Committee in order to prevent
dilution or enlargement of Participants’ rights under the Plan, shall substitute
or adjust, as applicable, the number and kind of Shares that may be issued under
the Plan or under particular forms of Awards, the number and kind of Shares
subject to outstanding Awards, the Option Price applicable to outstanding
Awards, the Annual Award Limits and/or other value determinations applicable to
outstanding Awards.

 

Except as otherwise provided by Section 162(m) of the Code, the Committee, in
its sole discretion, may also make appropriate adjustments in the terms of any
Awards under the Plan to reflect or related to such changes or distributions and
to modify any other terms of outstanding Awards. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under the Plan.

 



 5 

 

 

Subject to the provisions of Article 13, without affecting the number of Shares
reserved or available hereunder, the Committee may authorize the issuance or
assumption of benefits under the Plan in connection with any merger,
consolidation, acquisition of property or stock, or reorganization upon such
terms and conditions as it may deem appropriate, subject to compliance with the
rules under Sections 422 and 424 of the Code and the Section 409A Rules, where
applicable.

 

ARTICLE 5

Eligibility and Participation

 

5.1               Eligibility. Individuals eligible to participate in the Plan
include all Employees and nonemployee Directors, and all independent contractors
and advisors to the Company, its Affiliates and/or Subsidiaries.

 

5.2               Actual Participation. Subject to the provisions of the Plan,
the Committee may, from time to time, select from all eligible individuals those
to whom Awards shall be granted and shall determine, in its sole discretion, the
nature of, any and all terms permissible by law, and the amount of each Award.
In making this determination, the Committee may consider any factors it deems
relevant, including, without limitation, the office or position held by a
Participant, the Participant’s degree of responsibility for and contribution to
the growth and success of the Company or any Subsidiary or Affiliate, the
Participant’s length of service, promotions and potential.

 

ARTICLE 6

Options

 

6.1               Grant of Options. Subject to the terms and provisions of the
Plan, Options may be granted to Participants in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee, in its sole discretion; provided that Incentive Stock Options may be
granted only to eligible Employees of the Company or of any parent or subsidiary
corporation (as permitted under Sections 422 and 424 of the Code).

 

6.2               Evidence of Award. Each Option grant shall be evidenced by an
Evidence of Award that shall specify the Option Price, the maximum duration of
the Option, the number of Shares to which the Option pertains, the conditions
upon which an Option shall become vested and exercisable, and such other
provisions as the Committee shall determine which are not inconsistent with the
terms of the Plan. The Evidence of Award also shall specify whether the Option
is intended to be an Incentive Stock Option or a Nonqualified Stock Option.

 

6.3               Option Price. The Option Price for each grant of an Option
under the Plan shall be as determined by the Committee. The Option Price may not
be less than 100% of the Fair Market Value of the Shares on the date of grant.
With respect to a Participant who owns, directly or indirectly, more than 10% of
the total combined voting power of all classes of the capital stock of the
Company, or any parent or subsidiary corporation of the Company, as defined in
Section 424 of the Code, the Option Price of Shares subject to an Incentive
Stock Option may not be less than 110% of the Fair Market Value of a Share on
the date of grant.

 



 6 

 

 

6.4               Duration of Options. Except as otherwise provided in Section
422 of the Code with respect to any Incentive Stock Option, each Option granted
to a Participant shall expire at such time as the Committee shall determine at
the time of grant; provided, however, that no Option shall be exercisable later
than the 15th anniversary date of its grant. In the case of an Incentive Stock
Option, no Option shall be exercisable later than the 10th anniversary of the
date of grant, except with respect to a Participant who owns, directly or
indirectly, more than 10% of the total combined voting power of all classes of
the capital stock of the Company, or any parent or subsidiary corporation of the
Company, as defined in Section 424 of the Code, in which case no Option shall be
exercisable later than the 5th anniversary of its date of grant.

 

6.5               Exercise of Options. Options granted under this Article 6
shall be exercisable at such times and be subject to such restrictions and
conditions as the Committee shall in each instance approve, which terms and
restrictions need not be the same for each grant or for each Participant. After
an Option is granted, the Committee, in its sole discretion, may accelerate the
exercisability of the Option.

 

6.6               Payment. Options granted under this Article 6 shall be
exercised by the delivery of a notice of exercise to the Company or an agent
designated by the Company in a form specified or accepted by the Committee, or
by complying with any alternative procedures which may be authorized by the
Committee, setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for the Shares.

 

A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the Participant’s payment of the Option Price and any
applicable tax withholding. The Option Price of any Option shall be payable to
the Company in full either: (a) in cash or its equivalent; (b) by tendering
(either by actual delivery or attestation) previously acquired Shares having an
aggregate Fair Market Value at the time of exercise equal to the Option Price;
(c) by a combination of (a) and (b); or (d) any other method approved or
accepted by the Committee in its sole discretion, including, without limitation,
if the Committee so determines, (i) a cashless (broker-assisted) exercise, or
(ii) a reduction in the number of Shares that would otherwise be issued by such
number of Shares having in the aggregate a Fair Market Value at the time of
exercise equal to the portion of the Option Price being so paid.

 

Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).

 

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.

 

6.7               Restrictions on Share Transferability. The Committee may
impose such restrictions on any Shares acquired pursuant to the exercise of an
Option granted under this Article 6 as it may deem advisable and specify in the
Evidence of Award, including, without limitation, minimum holding period
requirements, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, or under any blue sky or state securities laws applicable
to such Shares.

 

6.8               Termination of Employment. To the extent consistent with the
Section 409A Rules and Section 162(m) of the Code, each Evidence of Award shall
set forth the extent to which the Participant shall have the right to exercise
the Option following termination of the Participant’s employment or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Evidence of Award entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.

 



 7 

 

 

6.9               Notification of Disqualifying Disposition. If any Participant
shall make any disposition of Shares issued pursuant to the exercise of an
Incentive Stock Option under the circumstances described in Section 421(b) of
the Code (relating to certain disqualifying dispositions), such Participant
shall notify the Company of such disposition prior to the end of the calendar
year in which such disposition occurred.

 

6.10           Transferability of Options. Except as otherwise provided in a
Participant’s Evidence of Award or otherwise at any time by the Committee, no
Option granted under this Article 6 may be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution or as otherwise required by law; provided that the
Board or Committee may permit further transferability, on a general or a
specific basis, and may impose conditions and limitations on any permitted
transferability. Further, except as otherwise provided in a Participant’s
Evidence of Award or otherwise at any time by the Committee, or unless the Board
or Committee decides to permit further transferability, all Options granted to a
Participant under this Article 6 shall be exercisable during his or her lifetime
only by such Participant. With respect to those Options, if any, that are
permitted to be transferred to another Person, references in the Plan to
exercise or payment of the Option Price by the Participant shall be deemed to
include, as determined by the Committee, the Participant’s permitted transferee.

 

ARTICLE 7

Restricted Stock and Restricted Stock Units

 

7.1               Grant of Restricted Stock or Restricted Stock Units. Subject
to the terms and provisions of the Plan, the Committee, at any time and from
time to time, may grant Shares of Restricted Stock and/or Restricted Stock Units
to Participants in such amounts as the Committee shall determine. Restricted
Stock Units shall represent the right of a Participant to receive payment upon
the lapse of the Period of Restriction.

 

7.2               Restricted Stock or Restricted Stock Unit Agreement. Each
Restricted Stock and/or Restricted Stock Unit grant shall be evidenced by an
Evidence of Award that shall specify the Period(s) of Restriction, the number of
Shares of Restricted Stock or the number of Restricted Stock Units granted, and
such other provisions as the Committee shall determine.

 

7.3               Transferability. Except as provided in the Plan or an Evidence
of Award, the Shares of Restricted Stock and/or Restricted Stock Units granted
herein may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction established
by the Committee and specified in the Evidence of Award (and in the case of
Restricted Stock Units until the date of delivery or other payment), or upon
earlier satisfaction of any other conditions, as specified by the Committee, in
its sole discretion, and set forth in the Evidence of Award or otherwise at any
time by the Committee. All rights with respect to the Restricted Stock and/or
Restricted Stock Units granted to a Participant under the Plan shall be
available during his or her lifetime only to such Participant, except as
otherwise provided in an Evidence of Award or at any time by the Committee.

 

7.4               Other Restrictions. The Committee shall impose such other
conditions and/or restrictions on any Shares of Restricted Stock or Restricted
Stock Units granted pursuant to the Plan as it may deem advisable, including,
without limitation, a requirement that Participants pay a stipulated purchase
price for each Share of Restricted Stock or each Restricted Stock Unit,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals, time-based restrictions and/or restrictions under applicable laws or
under the requirements of any stock exchange or market upon which such Shares
are listed or traded, or holding requirements or sale restrictions placed on the
Shares by the Company upon vesting of such Restricted Stock or Restricted Stock
Units.

 



 8 

 

 

In the event that the vesting date occurs on a date which is not a trading day
on the principal securities exchange or quotation system on which the Shares are
then traded, the Fair Market Value on the last prior trading date will be
utilized for cost basis.

 

To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.

 

Except as otherwise provided in this Article 7, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.

 

7.5               Certificate Legend. In addition to any legends placed on
certificates pursuant to Section 7.4, each certificate representing Shares of
Restricted Stock granted pursuant to the Plan may bear a legend as determined by
the Committee in its sole discretion.

 

7.6               Voting and Dividend Rights. Unless otherwise determined by the
Committee and set forth in a Participant’s Evidence of Award, to the extent
permitted or required by law, as determined by the Committee, Participants
holding Shares of Restricted Stock granted hereunder shall have the right to
exercise full voting and dividend rights with respect to those Shares during the
Period of Restriction. A Participant shall have no voting or dividend rights
with respect to any Restricted Stock Units granted hereunder.

 

7.7               Termination of Employment. To the extent consistent with the
Section 409A Rules and Section 162(m) of the Code, each Evidence of Award shall
set forth the extent to which the Participant shall have the right to retain
Restricted Stock and/or Restricted Stock Units following termination of the
Participant’s employment with or provision of services to the Company, its
Affiliates and/or its Subsidiaries, as the case may be. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
Evidence of Award entered into with each Participant, need not be uniform among
all Shares of Restricted Stock or Restricted Stock Units issued pursuant to the
Plan, and may reflect distinctions based on the reasons for termination.

 

7.8               Section 83(b) Election. The Board may provide in an Evidence
of Award that the Award of Restricted Stock is conditioned upon the Participant
making or refraining from making an election with respect to the Award under
Section 83(b) of the Code. If a Participant makes an election pursuant to
Section 83(b) of the Code concerning a Restricted Stock Award, the Participant
shall be required to file promptly a copy of such election with the Company.

 

ARTICLE 8

Performance Measures

 

8.1               Performance Awards Granted to Covered Employees. If and to the
extent that the Committee determines that an Award to be granted to a
Participant who is designated by the Committee as having the potential to be a
Covered Employee should qualify as Performance-Based Compensation for purposes
of Section 162(m) of the Code, the grant, exercise and/or settlement of such
Award shall be contingent upon achievement of pre-established Performance
Measures and other terms set forth in Section 8.2.

 



 9 

 

 

8.2               Performance Measures. Unless and until the Committee proposes
for stockholder vote and the stockholders approve a change in the general
Performance Measures set forth in this Article 8, the performance goals upon
which the payment or vesting of an Award to a Covered Employee that is intended
to qualify as Performance-Based Compensation shall include one or more of the
following Performance Measures: (a) net earnings or net income (before or after
taxes and interest/investments); (b) earnings per share; (c) earnings per share
growth; (d) net sales growth; (e) net earnings or net income growth (before or
after taxes and interest/investment); (f) net operating profit; (g) return
measures (including return on assets, capital, equity or sales); (h) cash flow
(including operating cash flow, free cash flow, and cash flow return on
capital); (i) earnings before or after taxes, interest, depreciation, and/or
amortization; (j) gross or operating margins or growth thereof; (k) productivity
ratios; (l) share price (including growth measures and total stockholder
return); (m) expense targets; (n) operating efficiency; (o) customer
satisfaction; (p) revenue growth; (q) operating profit growth; (r) working
capital targets; (s) economic value added; (t) sale or disposition of assets;
and (u) acquisition of key assets.

 

Any Performance Measure(s) may be used to measure the performance of the
Company, its Subsidiary and/or its Affiliate as a whole or any business unit of
the Company, its Subsidiary and/or its Affiliate or any combination thereof, as
the Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparable companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (l) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 8.

 

8.3               Evaluation of Performance. The Committee may provide in any
such Award that any evaluation of performance may include or exclude any of the
following events that occurs during a Performance Period: (a) asset write-downs;
(b) litigation or claim judgments or settlements; (c) the effect of changes in
tax laws, accounting principles, or other laws or provisions affecting reported
results; (d) any reorganization and restructuring programs; (e) extraordinary
nonrecurring items as described in Accounting Standards Codification Topic
225-20 (formerly, Accounting Principles Board Opinion No. 30) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year; (f) acquisitions or divestitures; and (g) foreign exchange
gains and losses. To the extent such inclusions or exclusions affect Awards to
Covered Employees, they shall be prescribed in a form that meets the
requirements of Section 162(m) of the Code for deductibility.

 

8.4               Adjustment of Performance-Based Compensation. The terms of
Awards that are designed to qualify as Performance-Based Compensation, and that
are held by Covered Employees, may not be modified, except to the extent that
after such modification the Award would continue to constitute Performance-Based
Compensation. The Committee shall retain the discretion to reduce the amount of
any payment under an Award that is designed to qualify as Performance-Based
Compensation that would otherwise be payable to a Covered Employee, either on a
formula or discretionary basis or any combination, as the Committee determines.

 

8.5               Committee Discretion. In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Measures without obtaining stockholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
stockholder approval. In addition, in the event that the Committee determines
that it is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Section 162(m) of the Code and may base vesting on Performance
Measures other than those set forth in Section 8.2.

 



 10 

 

 

ARTICLE 9

Beneficiary Designation

 

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.

 

ARTICLE 10

Deferrals

 

To the extent permitted by the Section 409A Rules and Section 162(m) of the
Code, the Committee may permit or require a Participant to defer the delivery of
Shares that would otherwise be due to such Participant by virtue of the lapse or
waiver of restrictions with respect to Restricted Stock Units. If any such
deferral election is required or permitted, the Committee shall, in its sole
discretion, establish rules and procedures for such payment deferrals,
consistent with the Section 409A Rules.

 

It is intended that all Awards issued under the Plan be in a form and
administered in a manner that will comply with the requirements of Section 409A
of the Code, or the requirements of an exception to Section 409A of the Code,
and the Evidence of Award and this Plan will be construed and administered in a
manner that is consistent with and gives effect to such intent. The Committee is
authorized to adopt rules or regulations deemed necessary or appropriate to
qualify for an exception from or to comply with the requirements of Section 409A
of the Code. With respect to an Award that constitutes a deferral of
compensation subject to Code Section 409A: (i) if any amount is payable under
such Award upon a termination of service, a termination of service will be
treated as having occurred only at such time the Participant has experienced a
“separation from service” as such term is defined for purposes of Code Section
409A; (ii) if any amount is payable under such Award upon a Disability, a
Disability will be treated as having occurred only at such time the Participant
has experienced a “disability” as such term is defined for purposes of Code
Section 409A; (iii) if any amount is payable under such Award on account of the
occurrence of a Change in Control, a Change in Control will be treated as having
occurred only at such time a “change in the ownership or effective control of
the corporation or in the ownership of a substantial portion of the assets of
the corporation” has occurred as such terms are defined for purposes of Code
Section 409A, (iv) if any amount becomes payable under such Award on account of
a Participant’s separation from service at such time as the Participant is a
“specified employee” within the meaning of Code Section 409A, then no payment
shall be made, except as permitted under Code Section 409A, prior to the first
business day after the earlier of (y) the date that is six months after the date
of the Participant’s separation from service or (z) the Participant’s death, and
(v) no amendment to or payment under such Award will be made except and only to
the extent permitted under Code Section 409A.

 

Notwithstanding the foregoing, the tax treatment of the benefits provided under
the Plan or any Evidence of Award is not warranted or guaranteed, and in no
event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of non-compliance with Section 409A of the Code.

 



 11 

 

 

ARTICLE 11

Rights of Participants

 

11.1           Employment. Nothing in the Plan or an Evidence of Award shall
interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries to terminate any Participant’s employment or service on
the Board at any time or for any reason not prohibited by law, nor confer upon
any Participant any right to continue his or her employment or service for any
specified period of time.

 

Neither an Award nor any benefits arising under the Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 13, the Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.

 

11.2           Participation. No individual shall have the right to be selected
to receive an Award under the Plan, or, having been so selected, to be selected
to receive a future Award.

 

11.3           Rights as a Stockholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.

 

ARTICLE 12

Change in Control

 

12.1           Change in Control. For purposes of the Plan, a “Change in
Control” shall mean the occurrence during the term of any of the following
events:

 

(a)                In connection with a sale or series of sales of securities of
the Company, one Person (including an entity) or more than one Person acting as
a group (other than Ancora Advisors, LLC and its Affiliates) acquires securities
of the Company that results in Beneficial Ownership of more than 50% of the
outstanding securities entitled to vote generally in the election of directors
of the Company;

 

(b)                All or substantially all (meaning having a total gross fair
market value equal to more than 50% of the total gross fair market value of all
of the Company’s assets immediately before such acquisition or acquisitions) of
the assets of the Company are acquired by one Person (including an entity) or
more than one Person acting as a group (during a 12-month period ending on the
date of the most recent acquisition by such Person or Persons); or

 

(c)                The Company is merged, consolidated, or reorganized into or
with another corporation or entity during a 12-month period with the result that
upon the conclusion of the transaction less than 50% of the outstanding
securities entitled to vote generally in the election of directors or other
capital interests of the surviving, resulting or acquiring corporation are
Beneficially Owned, directly or indirectly, by the stockholders of the Company
immediately prior to the completion of the transaction.

 

Notwithstanding the foregoing, a Change in Control will not be deemed to have
occurred (i) as a result of the issuance of stock by the Company in connection
with any public offering of its stock or (ii) due to Beneficial Ownership of
securities of the Company by Ancora Advisors, LLC and its Affiliates.

 



 12 

 

 

12.2           Acceleration of Vesting and Exercisability. Upon the occurrence
of a Change in Control, the Committee may accelerate the vesting and
exercisability (as applicable) of any outstanding Awards, in whole or in part,
as determined by the Committee in its sole discretion. For any Award that vests
or becomes exercisable upon the achievement of Performance Measures, the
Committee will determine, in its sole discretion, the extent to which such
Performance Measures have been achieved. In its sole discretion, the Committee
may also determine that, upon the occurrence of a Change in Control, each
outstanding Option shall terminate within a specified number of days after
notice to the Participant, and each such Participant shall receive, with respect
to each Share subject to such Option, an amount equal to the excess of the Fair
Market Value of such Share immediately prior to such Change in Control over the
applicable Option Price, which amount shall be payable in cash, in one or more
kinds of property (including the property, if any, payable in the transaction)
or a combination thereof, as the Committee shall determine in its sole
discretion. If the Fair Market Value of the Shares subject to an Option does not
exceed the Option Price(s) for such Shares (i.e., the Option is “underwater”),
the Committee may cancel such Option without any payment or consideration to the
Participant.

 

ARTICLE 13

Amendment, Modification, Suspension, and Termination

 

13.1           Amendment, Modification, Suspension, and Termination. Subject to
Sections 13.3 and 13.4, the Committee may, at any time and from time to time,
alter, amend, modify, suspend, or terminate the Plan and any Evidence of Award
in whole or in part; provided, however, that, without the prior approval of the
Company’s stockholders and except as provided in Section 4.4, Options issued
under the Plan will not be repriced, replaced with any Award, cancelled in
exchange for cash, or regranted through cancellation, or by lowering the Option
Price of a previously granted Option, and no amendment of the Plan or Award
hereunder shall be made without stockholder approval if stockholder approval is
required by law, regulation, or stock exchange rule.

 

13.2           Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments, consistent with Section
162(m) of the Code and the Section 409A Rules, in the terms and conditions of,
and the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 4.4
hereof and future issuances of securities by the Company) affecting the Company
or the financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent unintended dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan. The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on Participants under the
Plan.

 

13.3           Awards Previously Granted. Notwithstanding any other provision of
the Plan to the contrary (other than Section 13.4), no termination, amendment,
suspension, or modification of the Plan or an Evidence of Award shall adversely
affect in any material way any Award previously granted under the Plan, without
the written consent of the Participant holding such Award.

 

13.4           Amendment to Conform to Law. Notwithstanding any other provision
of the Plan to the contrary, the Board may amend the Plan or an Evidence of
Award, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Evidence of Award to any
present or future law relating to plans of this or similar nature (including,
without limitation, the Section 409A Rules and Section 162(m) of the Code), and
to the administrative regulations and rulings promulgated thereunder.

 

 13 

 



 

ARTICLE 14

Withholding

 

14.1           Tax Withholding. As determined by the Company in good faith, the
Company shall have the power and the right to deduct or withhold, or require a
Participant to remit to the Company, any foreign, federal, state, or local tax
required by law to be withheld with respect to any taxable event arising as a
result of the Plan.

 

14.2           Share Withholding. With respect to withholding required upon the
exercise of Options, upon the lapse of restrictions on Restricted Stock or
Restricted Stock Units, or any other taxable event arising as a result of an
Award granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined to not exceed the amount of any foreign, federal, state,
or local tax required by law to be withheld on the transaction as determined by
the Company in good faith. All such elections shall be irrevocable, made in
writing, and signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.

 

ARTICLE 15

Successors

 

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

ARTICLE 16

General Provisions

 

16.1           Forfeiture Events. The Committee may specify in an Evidence of
Award that the Participant’s rights, payments, and benefits with respect to an
Award shall be subject to reduction, cancellation, forfeiture, or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events may
include, but shall not be limited to, termination of employment for cause,
termination of the Participant’s provision of services to the Company, its
Affiliate, and/or its Subsidiary, violation of material Company, Affiliate,
and/or Subsidiary policies, breach of noncompetition, confidentiality, or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is detrimental to the business or reputation of the Company,
its Affiliates, and/or its Subsidiaries.

 

16.2           Legend. The certificates for Shares may include any legend that
the Committee deems appropriate in its sole discretion to reflect any
restrictions on transfer of such Shares.

 

16.3           Gender and Number. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular, and the singular shall include the plural.

 



 14 

 

 

16.4           Severability. In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included. To the
extent that any provision of the Plan would prevent any Option that was intended
to qualify as an Incentive Stock Option from qualifying as such, that provision
shall be null and void with respect to such Option. Such provision, however,
shall remain in effect for other Options and there shall be no further effect on
any provision of the Plan.

 

16.5           Requirements of Law. The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

16.6           Delivery of Title. The Company shall have no obligation to issue
or deliver evidence of title for Shares issued under the Plan prior to:

 

(a)                Obtaining any approvals from governmental agencies that the
Company determines are necessary or advisable; and

 

(b)                Completion of any registration or other qualification of the
Shares under any applicable national or foreign law or ruling of any
governmental body that the Company determines to be necessary or advisable.

 

16.7           Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

 

16.8           Investment Representations. The Committee may require any Person
receiving Shares pursuant to an Award under the Plan to represent and warrant in
writing that the Person is acquiring the securities for his or its own account
for investment and not with a view to, or for sale in connection with, the
distribution of any part thereof.

 

16.9           Uncertificated Shares. To the extent that the Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.

 

16.10        Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, its Subsidiaries, and/or
its Affiliates may make to aid it in meeting its obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other Person. To the extent that any Person acquires a
right to receive payments from the Company, its Subsidiaries, and/or its
Affiliates under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company, a Subsidiary, or an Affiliate, as the
case may be. The Plan is not subject to ERISA.

 

16.11        No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, Awards, or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.

 

16.12        Retirement and Welfare Plans. Neither Awards made under the Plan
nor Shares delivered or cash paid pursuant to such Awards will be included as
“compensation” for purposes of computing the benefits payable to any Participant
under the Company’s or any of its Subsidiaries’ or Affiliates’ retirement plans
(both qualified and non-qualified) or welfare benefit plans unless such other
plan expressly provides that such compensation shall be taken into account in
computing a Participant’s benefit.

 



 15 

 

 

16.13        Nonexclusivity of the Plan. The adoption of the Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

 

16.14        No Constraint on Corporate Action. Nothing in the Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or any of its
Subsidiaries’ or Affiliates’ right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or (ii) limit the right or power of
the Company or any of its Subsidiaries or Affiliates to take any action which
such entity deems to be necessary or appropriate.

 

16.15        Governing Law. The Plan and each Evidence of Award shall be
governed by the laws of the State of Delaware, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.
Unless otherwise provided in the Evidence of Award, recipients of an Award under
the Plan are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of Delaware, to resolve any and all issues that may
arise out of or relate to the Plan or any related Evidence of Award.

 

 



 16 

